924 F.2d 1053Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Genny Ray WOODARD, Plaintiff-Appellant,v.Terry J. ADAMS, Detective, Wilson Police Department, DonnieLynn, Detective, Edgecombe County Sheriff'sDepartment, Defendants-Appellees.
No. 90-7392.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1991.Decided Jan. 31, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-90-535)
Genny Ray Woodard, appellant pro se.
E.D.N.C.
VACATED AND REMANDED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Genny Ray Woodard appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  We agree that Woodard's civil claims are of the type that require exhaustion of state remedies following a conviction.    See Hamlin v. Warren, 664 F.2d 29, 31-32 (4th Cir.1981).  However, when a state prosecution is pending, as in the case at bar, the appropriate course of action is to abstain by staying the proceedings on the civil claim pending the ultimate termination of the state prosecution and any relevant state collateral review proceedings.    Traverso v. Penn, 874 F.2d 209, 212-13 (4th Cir.1989).  We therefore vacate the district court's order of dismissal without prejudice and remand for entry of an order staying further proceedings in conformity with this opinion.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
VACATED AND REMANDED.